DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 currently depends from claim 1. Claim 20 should depend from claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 9, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US Publication 2013/0120899).

    PNG
    media_image1.png
    820
    526
    media_image1.png
    Greyscale

Figures 3 and 4 of Chung with Examiner’s Comments (Figure 3EC, Figure 4EC)
In re claim 1, Chung discloses a multilayer ceramic capacitor comprising: 
a laminated body including a plurality of dielectric layers (10 – Figure 1, Figure 2, Figure 3, Figure 4, ¶55) and a plurality of internal electrode layers (21, 22 – Figure 1, Figure 2, Figure 3, Figure 4, ¶55)  that are alternately laminated in a width direction) laminating direction shown in Figure 1 and Figure 2), the laminated body including a first side surface (top surface of 10 – Figure 1 and a second side surface (bottom surface of 10 – Figure 1) that are opposed to each other in the width direction (laminating direction shown in Figure 1 and Figure 2), a top surface (back surface of 10 – Figure 1) and a bottom surface (front surface of 10 – Figure 1) that are opposed to each other in a height direction orthogonal or substantially orthogonal to the width direction (Figure 1), and a first end surface (left surface of 10 – Figure 1) and a second end surface (right surface of 10 – Figure 1) that are opposed to each other in a length direction orthogonal or substantially orthogonal to both the width direction and the height direction; 
a first external electrode (31 – Figure 1, ¶60) provided in a portion of the bottom surface on a side of the first end surface (Figure 1); and 
a second external electrode (32 – Figure 1, ¶60) provided in a portion of the bottom surface on a side of the second end surface (Figure 1); wherein 
the plurality of internal electrode layers include a plurality of first internal electrode layers (21 – Figure 2, Figure 3 ) connected to the first external electrode (31 – Figure 3) and a plurality of second internal electrode layers (22 – Figure 4) connected to the second external electrode (32 – Figure 4);
each of the plurality of first internal electrode layers (21 – Figure 3) includes a first opposing portion opposed to the plurality of second internal electrode layers in the width direction (Figure 1, Figure 2, Figure 3, Figure 4, ¶56); 
each of the plurality of second internal electrode layers (22 – Figure 4) includes a second opposing portion opposed to the plurality of 76first internal electrode layers in the width direction (Figure 1, Figure 2, Figure 3, Figure 4, ¶56); 
the laminated body includes at least: 
an inner layer in which electrostatic capacitance is generated due to the first opposing portion and the second opposing portion being laminated in the width direction (portion of 10 in which 21 and 22 oppose one another in the laminating direction – Figure 1, Figure 2); 
an upper margin (UM – Figure 3EC, Figure 4EC) located on a side of the top surface with respect to the inner layer in the height direction (Figure 1, Figure 2, Figure 3, Figure 4); 
a first side margin located on a side of the first side surface with respect to the inner layer in the width direction (¶65); 
a second side margin located on a side of the second side surface with respect to the inner layer in the width direction (¶65); 
a first end margin (EM1 – Figure 3EC, Figure 4EC) located on a side of the first end surface with respect to the inner layer in the length direction (Figure 1, Figure 2, Figure 3, Figure 4); and 
a second end margin (EM2 – Figure 3EC, Figure 4EC) located on a side of the second end surface with respect to the inner layer in the length direction (Figure 1, Figure 2, Figure 3, Figure 4); 
a ridge (R2 of 21 – Figure 3, Figure 5, ¶58) located on a side of the first end surface of the inner layer of ridges located on a side of the top surface of the inner layer is a first ridge (Figure 3, Figure 5); and 
a ridge (R2 of 22 – Figure 3, Figure 5, ¶58) located on a side of the second end surface of the inner layer of the ridges located on the side of the top surface of the inner layer is a second ridge (Figure 3, Figure 5); and 
conditions of r1 < 50 µm and r2 < 50 µm are satisfied, when r1 is a curvature radius of the first ridge on a plane that is parallel or substantially parallel to both the height direction 77and the length direction and that includes a center position of the inner layer, and r2 is a curvature radius of the second ridge on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer (¶58, Table 1: Samples 1-5).
In re claim 9, Chung discloses the multilayer ceramic capacitor according to claim 1, as explained above. Chung further discloses wherein the multilayer ceramic capacitor is about 1.0 mm in length x about 0.5 mm in width (Table 1: Samples 1-10), and has a capacitance greater than or equal to about 30.6 pF (¶64).
In re claim 10, Chung discloses the multilayer ceramic capacitor according to claim 1, as explained above. Chung further discloses wherein the multilayer ceramic capacitor is about 0.6 mm in length x about 0.3 mm in width (Table 3: Samples 1-5), and has a capacitance greater than or equal to about 4.86 pF (¶64).
In re claim 11, Chung discloses the multilayer ceramic capacitor according to claim 1, as explained above. Chung further discloses wherein the multilayer ceramic capacitor is about 0.4 mm in length x about 0.2 mm in width (Table 2: Samples 1-5), and has a capacitance greater than or equal to about 0.69 pF (¶64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Publication 2013/0120899) in view of Kobayashi (JP2005259772A).
In re claim 2, Chung discloses the multilayer ceramic capacitor according to claim 1, as explained above. Chung further discloses wherein a ridge of the laminated body connecting the top surface (back surface of 10 – Figure 1) and the first end surface (left surface of 10 – Figure 1) is a third ridge, and a ridge of the laminated body connecting the top surface (back surface of 10 – Figure 1) and the second end surface (right surface of 10 – Figure 1) is a fourth ridge (Figure 1);
Chung does not disclose conditions of r3 < 50 µm and r4 < 50 µm are satisfied, when r3 is a curvature radius of the third ridge on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer, and r4 is a curvature radius of the fourth ridge on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer.
Kobayashi discloses conditions of r3 < 50 µm and r4 < 50 µm are satisfied, when r3 (Rs – Figure 3, Figure 4, ¶8) is a curvature radius of the third ridge on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer, and r4 (Rs – Figure 3, Figure 4, ¶8)is a curvature radius of the fourth ridge on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer (Table 1: Samples 6, 7, and 8; Note that the ridges having value Rs of Kobayashi are the corners of the dielectric layers shown in a cross-sectional view of lamination direction).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the rounded corners of a laminated body as described by Kobayashi to prevent the occurrences of chipping and cracking. 


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chung et al. (US Publication 2013/0120899).


    PNG
    media_image2.png
    487
    537
    media_image2.png
    Greyscale

Figure 2 of Chung with Examiner’s Comments (Figure 2EC)
In re claim 3, Chung discloses the multilayer ceramic capacitor according to claim 1, as explained above. Chung further wherein the laminated body further includes a lower margin (LM – Figure 3EC, Figure 4EC) located on a side of the bottom surface with respect to the inner layer in the height direction (Figure 3EC, Figure 4EC);  
78each of the plurality of first internal electrode layers (21 – Figure 3) further includes a first extended portion (23 – Figure 3, ¶56) connecting the first opposing portion and the first external electrode (31 – Figure 3); 
each of the plurality of second internal electrode layers (22 – Figure 4) further includes a second extended portion (24 – Figure 4, ¶56) connecting the second opposing portion and the second external electrode (32 – Figure 4); 
the lower margin (LM – Figure 3EC, Figure 4EC) includes: 
a first extended region (region in which 23 exists – Figure 2) defined by locating the first extended portion (23 – Figure 2, Figure 3) of each of the plurality of first internal electrode layers at a portion on the first end surface side of the lower margin (LM – Figure 3EC, Figure 4EC, Figure 2EC); and 
a second extended region (region in which 24 exists – Figure 2) defined by locating the second extended portion 24 – Figure 2, Figure 3) of each of the plurality of second internal electrode layers at a portion on the second end surface side of the lower margin (LM – Figure 3EC, Figure 4EC, Figure 2EC); 
an outer shape of a first exposed portion (ER1 – Figure 2EC) that is exposed on the bottom surface in the first extended region is rectangular or substantially rectangular (Figure 2EC); 
an outer shape of a second exposed portion (ER2 – Figure 2EC) that is exposed on the bottom surface in the second extended region is rectangular or substantially rectangular (Figure 2EC); 
a condition of R1 < R2 is satisfied, when R1 is a curvature radius of a first corner (top left corner of ER1 – Figure 2EC) located on a side of the first end surface and a side of the first side surface of the first exposed portion, and R2 is a curvature radius of a second corner (top right corner of ER1 – Figure 2EC) located on a side of the second end surface and a side of the 79first side surface of the first exposed portion. Note that the exposed portion can be any arbitrary region that satisfies these values. The Applicant has not claimed the shape of an external electrode, but rather, a region; 
a condition of R3 < R4 is satisfied, when R3 is a curvature radius of a third corner (bottom left corner or ER1 – Figure 2EC) located on a side of the first end surface and a side of the second side surface of the first exposed portion, and R4 is a curvature radius of a fourth corner (bottom right corner of ER1 – Figure 2EC) located on a side of the second end surface and a side of the second side surface of the first exposed portion. Note that the exposed portion can be any arbitrary region that satisfies these values. The Applicant has not claimed the shape of an external electrode, but rather, a region; 
a condition of R5 < R6 is satisfied, when R5 is a curvature radius of a fifth corner (top right corner of ER2 – Figure 2EC) located on a side of the second end surface and a side of the first side surface of the second exposed portion, and R6 is a curvature radius of a sixth corner (top left corner of ER2 – Figure 2EC) located on a side of the first end surface and a side of the first side surface of the second exposed portion. Note that the exposed portion can be any arbitrary region that satisfies these values. The Applicant has not claimed the shape of an external electrode, but rather, a region; and 
a condition of R7 < R8 is satisfied, when R7 is a curvature radius of a seventh corner (bottom right corner of ER2 – Figure 2EC) located on a side of the second end surface and a side of the second side surface of the second exposed portion, and R8 is a curvature radius of an eighth corner (bottom left corner of ER2 – Figure 2EC) located on a side of the first end surface and a side of the second side surface of the second exposed portion. Note that the exposed portion can be any arbitrary region that satisfies these values. The Applicant has not claimed the shape of an external electrode, but rather, a region.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Publication 2013/0120899) in view of Sasabayashi et al. (US Publication 2014/0211369).
In re claim 4, Chung discloses the multilayer ceramic capacitor according to claim 3, as explained above. Chung does not disclose wherein the first external electrode includes a plating film directly covering the first exposed portion; and 
the second external electrode includes a plating film directly covering the second exposed portion.
Sasabayashi discloses a first and second external electrode (14, 15 – Figure 2, ¶23) including a plating film that is directly covering the exposed portions of internal electrodes (3, 4 – Figure 2, ¶20) (¶24). 
It would have been obvious to a person having ordinary in the art at the effective filing date of the invention to incorporate the plated external electrode layers as described by Sasabayashi to provide for an electronic component of smaller size. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Publication 2013/0120899) in view of Choi et al. (US Publication 2014/0153154).
In re claim 5, Chung discloses the multilayer ceramic capacitor according to claim 1, as explained above. Chung further discloses a ceramic chip having a length of 0.6 mm (Table 3, ¶116). Chung does not disclose wherein a condition of L1C < 20 µm is satisfied, when L1C is a dimension of the first end margin in the length direction in a central portion in the height direction of the first end margin on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer; 
a condition of L2C < 20 µm is satisfied, when L2C is a dimension of the second end margin in the length direction in a central portion in the height direction of the second end margin on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer; and 
Choi discloses a ratio of a length margin (Lm – Figure 5, ¶14) to the length of the ceramic element body (L – Figure 5, ¶14) is 0.03 (Table 1: Sample 2).
Therefore, the combination of Chung and Choi discloses a condition of L1C < 20 µm is satisfied, when L1C is a dimension of the first end margin in the length direction in a central portion in the height direction of the first end margin on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer; 
a condition of L2C < 20 µm is satisfied, when L2C is a dimension of the second end margin in the length direction in a central portion in the height direction of the second end margin on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to implement the margin dimensions as described by Choi to reduce the occurrence of cracks and short circuit defects. 
Chung in view of Choi does not disclose a condition of H1C < 20 µm is satisfied, when H1C is a dimension of the upper margin in the height direction in a central portion in the length direction of the upper margin on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer. However, it is well-known in the art that extending the area of the internal electrode, and thus, reducing the dimension of the upper margin in the height direction, affects the overall capacitance of the device. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the margin dimension to balance between a device of desired capacitance, miniaturization, and mechanical durability, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 6, 7, 12, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Publication 2013/0120899) in view of Mizuno (US Publication 2017/0162327).
In re claim 6, Chung discloses the multilayer ceramic capacitor according to claim 1, as explained above.  Chung does not disclose wherein a condition of (L1A – L1B)/L1B < 0.2 is satisfied, when L1A and L1B are defined respectively as a maximum value and a minimum value of a dimension of the first end margin in the 81length direction on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the central position of the inner layer; 
a condition of (L2A - L2B)/L2B < 0.2 is satisfied, when L2A and L2B are defined respectively as a maximum value and a minimum value of the dimension of the second end margin in the length direction on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the central position of the inner layer, and 
a condition of (H1A - HIB)/H1B < 0.2 is satisfied, when H1A and H1B are defined respectively as a maximum value and a minimum value of the dimension of the upper margin in the height direction on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the central position of the inner layer.
Mizuno discloses a condition of (L1A - LIB)/L1B < 0.2 is satisfied, when L1A and L1B are defined respectively as a maximum value and a minimum value of a dimension of the first end margin (M11 – Figure 7B, ¶44) in the 81length direction on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the central position of the inner layer (layer containing IEP11 – Figure 7B, ¶43) (¶78 – Note that the margin parts are constants. Here, the side margin is 15 µm and the difference between the maximum and minimum margin lengths is 0); 
a condition of (L2A - L2B)/L2B < 0.2 is satisfied, when L2A and L2B are defined respectively as a maximum value and a minimum value of the dimension of the second end margin (M12 – Figure 7B, ¶44) in the length direction on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the central position of the inner layer (layer containing IEP11 – Figure 7B) (¶78 - Note that the margin parts are constants. Here, the side margin is 15 µm and the difference between the maximum and minimum margin lengths is 0) , and 
a condition of (H1A - HIB)/H1B < 0.2 is satisfied, when H1A and H1B are defined respectively as a maximum value and a minimum value of the dimension of the upper margin (M13 – Figure 7B, ¶44) in the height direction on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the central position of the inner layer (layer containing IEP11 – Figure 7B) (¶78 - Note that the margin parts are constants. Here, the upper margin is 20 µm and the difference between the maximum and minimum margin lengths is 0) .
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the constant margin dimensions as described by Mizuno to provide for an electronic component having desired capacitance. 
In re claim 7, Chung discloses the multilayer ceramic capacitor according to claim 1, as explained above.  Chung does not disclose wherein when H0 is a maximum outer dimension in the height direction, and W0 is a maximum outer dimension in the width direction, a condition of (1/2) x W0 < H0 < W0 is satisfied.
Mizuno discloses wherein when H0 (H – Figure 1, ¶26) is a maximum outer dimension in the height direction (Figure 1), and W0 (W – Figure 2, ¶26) is a maximum outer dimension in the width direction, a condition of (1/2) x W0 < H0 < W0 is satisfied (¶65).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the width and height of the ceramic electronic component to achieve a device of desired capacity and size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 12, Chung disclose a method for manufacturing the multilayer ceramic capacitor according to claim 1 (See rejection of claim 1 above) , the method comprising the steps of: 
preparing a soft laminating element formed by alternately laminating the plurality of dielectric layers (10 – Figure 1, Figure 2, Figure 3, Figure 4) and the plurality of internal electrode layers (21, 22 – Figure 1, Figure 2, Figure 3, Figure 4) in the width direction (¶123-126, ¶135), and exposing the plurality of internal electrode layers on an outer surface on a side of the bottom surface to define the bottom surface (front surface of 10 – Figure 1) of the laminated body (¶126), 
and obtaining the laminated body by firing the soft laminated body (¶137).
Chung does not disclose exposing the plurality of internal electrode layers on an outer surface on a side of the first end surface to be located on the side of the first end surface of the laminated body, exposing the plurality of internal electrode layers on an outer surface on a side of the second end surface to be located on the side of the 83second end surface of the laminated body, exposing the plurality of internal electrode layers on an outer surface on a side of the top surface to be located on the side of the top surface of the laminated body,
preparing a soft laminated body by providing a covering dielectric layer on each of the outer surface on the side of the first end surface of the soft laminating element, the outer surface on the side of the second end surface of the soft laminating element, and the outer surface on the side of the top surface of the laminating element; 
Mizuno discloses exposing the plurality of internal electrode layers (IEP11, IEP12 – Figure 7A, Figure 7B, ¶43) on an outer surface on a side of the first end surface to be located on the side of the first end surface of the laminated body (left surface of IEP11, IEP12 – Figure 7A), exposing the plurality of internal electrode layers (IEP12 – Figure 7A) on an outer surface on a side of the second end surface to be located on the side of the 83second end surface of the laminated body (right surface of IEP11, IEP12 – Figure 7A), exposing the plurality of internal electrode layers on an outer surface on a side of the top surface to be located on the side of the top surface of the laminated body (top surface of IEP11, IEP12 – Figure 7A),
preparing a soft laminated body by providing a covering dielectric layer (M11, M12, M13 – Figure 7B, ¶44) on each of the outer surface on the side of the first end surface of the soft laminating element, the outer surface on the side of the second end surface of the soft laminating element, and the outer surface on the side of the top surface of the laminating element (¶43-44).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to separately add the dielectric margin layers as described by Mizuno to provide greater ease in a manufacturing process.
In re claim 14, Chung in view of Mizuno discloses the method according to claim 12, as explained above. Chung further wherein the laminated body further includes a lower margin (LM – Figure 3EC, Figure 4EC) located on a side of the bottom surface with respect to the inner layer in the height direction (Figure 3EC, Figure 4EC);  
78each of the plurality of first internal electrode layers (21 – Figure 3) further includes a first extended portion (23 – Figure 3, ¶56) connecting the first opposing portion and the first external electrode (31 – Figure 3); 
each of the plurality of second internal electrode layers (22 – Figure 4) further includes a second extended portion (24 – Figure 4, ¶56) connecting the second opposing portion and the second external electrode (32 – Figure 4); 
the lower margin (LM – Figure 3EC, Figure 4EC) includes: 
a first extended region (region in which 23 exists – Figure 2) defined by locating the first extended portion (23 – Figure 2, Figure 3) of each of the plurality of first internal electrode layers at a portion on the first end surface side of the lower margin (LM – Figure 3EC, Figure 4EC, Figure 2EC); and 
a second extended region (region in which 24 exists – Figure 2) defined by locating the second extended portion 24 – Figure 2, Figure 3) of each of the plurality of second internal electrode layers at a portion on the second end surface side of the lower margin (LM – Figure 3EC, Figure 4EC, Figure 2EC); 
an outer shape of a first exposed portion (ER1 – Figure 2EC) that is exposed on the bottom surface in the first extended region is rectangular or substantially rectangular (Figure 2EC); 
an outer shape of a second exposed portion (ER2 – Figure 2EC) that is exposed on the bottom surface in the second extended region is rectangular or substantially rectangular (Figure 2EC); 
a condition of R1 < R2 is satisfied, when R1 is a curvature radius of a first corner (top left corner of ER1 – Figure 2EC) located on a side of the first end surface and a side of the first side surface of the first exposed portion, and R2 is a curvature radius of a second corner (top right corner of ER1 – Figure 2EC) located on a side of the second end surface and a side of the 79first side surface of the first exposed portion. Note that the exposed portion can be any arbitrary region that satisfies these values. The Applicant has not claimed the shape of an external electrode, but rather, a region; 
a condition of R3 < R4 is satisfied, when R3 is a curvature radius of a third corner (bottom left corner or ER1 – Figure 2EC) located on a side of the first end surface and a side of the second side surface of the first exposed portion, and R4 is a curvature radius of a fourth corner (bottom right corner of ER1 – Figure 2EC) located on a side of the second end surface and a side of the second side surface of the first exposed portion. Note that the exposed portion can be any arbitrary region that satisfies these values. The Applicant has not claimed the shape of an external electrode, but rather, a region; 
a condition of R5 < R6 is satisfied, when R5 is a curvature radius of a fifth corner (top right corner of ER2 – Figure 2EC) located on a side of the second end surface and a side of the first side surface of the second exposed portion, and R6 is a curvature radius of a sixth corner (top left corner of ER2 – Figure 2EC) located on a side of the first end surface and a side of the first side surface of the second exposed portion. Note that the exposed portion can be any arbitrary region that satisfies these values. The Applicant has not claimed the shape of an external electrode, but rather, a region; and 
a condition of R7 < R8 is satisfied, when R7 is a curvature radius of a seventh corner (bottom right corner of ER2 – Figure 2EC) located on a side of the second end surface and a side of the second side surface of the second exposed portion, and R8 is a curvature radius of an eighth corner (bottom left corner of ER2 – Figure 2EC) located on a side of the first end surface and a side of the second side surface of the second exposed portion. Note that the exposed portion can be any arbitrary region that satisfies these values. The Applicant has not claimed the shape of an external electrode, but rather, a region.
In re claim 17, Chung in view of Mizuno discloses the method according to claim 12, as explained above. Chung does not disclose wherein a condition of (L1A – L1B)/L1B < 0.2 is satisfied, when L1A and L1B are defined respectively as a maximum value and a minimum value of a dimension of the first end margin in the 81length direction on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the central position of the inner layer; 
a condition of (L2A - L2B)/L2B < 0.2 is satisfied, when L2A and L2B are defined respectively as a maximum value and a minimum value of the dimension of the second end margin in the length direction on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the central position of the inner layer, and 
a condition of (H1A - HIB)/H1B < 0.2 is satisfied, when H1A and H1B are defined respectively as a maximum value and a minimum value of the dimension of the upper margin in the height direction on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the central position of the inner layer.
Mizuno discloses a condition of (L1A - LIB)/L1B < 0.2 is satisfied, when L1A and L1B are defined respectively as a maximum value and a minimum value of a dimension of the first end margin (M11 – Figure 7B, ¶44) in the 81length direction on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the central position of the inner layer (layer containing IEP11 – Figure 7B, ¶43) (¶78 – Note that the margin parts are constants. Here, the side margin is 15 µm and the difference between the maximum and minimum margin lengths is 0); 
a condition of (L2A - L2B)/L2B < 0.2 is satisfied, when L2A and L2B are defined respectively as a maximum value and a minimum value of the dimension of the second end margin (M12 – Figure 7B, ¶44) in the length direction on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the central position of the inner layer (layer containing IEP11 – Figure 7B) (¶78 - Note that the margin parts are constants. Here, the side margin is 15 µm and the difference between the maximum and minimum margin lengths is 0) , and 
a condition of (H1A - HIB)/H1B < 0.2 is satisfied, when H1A and H1B are defined respectively as a maximum value and a minimum value of the dimension of the upper margin (M13 – Figure 7B, ¶44) in the height direction on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the central position of the inner layer (layer containing IEP11 – Figure 7B) (¶78 - Note that the margin parts are constants. Here, the upper margin is 20 µm and the difference between the maximum and minimum margin lengths is 0) .
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the constant margin dimensions as described by Mizuno to provide for an electronic component having desired capacitance. 
In re claim 18, Chung in view of Mizuno discloses the method according to claim 12, as explained above. Chung does not disclose wherein when H0 is a maximum outer dimension in the height direction, and W0 is a maximum outer dimension in the width direction, a condition of (1/2) x W0 < H0 < W0 is satisfied.
Mizuno discloses wherein when H0 (H – Figure 1, ¶26) is a maximum outer dimension in the height direction (Figure 1), and W0 (W – Figure 2, ¶26) is a maximum outer dimension in the width direction, a condition of (1/2) x W0 < H0 < W0 is satisfied (¶65).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the width and height of the ceramic electronic component to achieve a device of desired capacity and size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 19, Chung in view of Mizuno discloses the method according to claim 12, as explained above. Chung further discloses the multilayer ceramic capacitor has a capacitance greater than or equal to about 100.6 pF (¶64).
Chung does not disclose wherein the multilayer ceramic capacitor is about 1.6 mm in length x about 0.8 mm in width. However, it is well-known in the art that by extending the dimensions of the internal electrodes and number of laminations, and thus, the length and width of the electronic component, a desired capacitance can be realized. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the dimensions of the capacitor to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 20, Chung in view of Mizuno discloses the method according to claim 12, as explained above. Chung further discloses wherein the multilayer ceramic capacitor is about 1.0 mm in length x about 0.5 mm in width (Table 1: Samples 1-10), and has a capacitance greater than or equal to about 30.6 pF (¶64).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Publication 2013/0120899).
In re claim 8, Chung discloses the multilayer ceramic capacitor according to claim 1, as explained above. Chung further discloses the multilayer ceramic capacitor has a capacitance greater than or equal to about 100.6 pF (¶64).
Chung does not disclose wherein the multilayer ceramic capacitor is about 1.6 mm in length x about 0.8 mm in width. However, it is well-known in the art that by extending the dimensions of the internal electrodes and number of laminations, and thus, the length and width of the electronic component, a desired capacitance can be realized. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the dimensions of the capacitor to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Publication 2013/0120899) in view of Mizuno (US Publication 2017/0162327) and in further view of Kobayashi (JP2005259772A).
In re claim 13, Chung in view of Mizuno discloses the method according to claim 12, as explained above. Chung further discloses wherein a ridge of the laminated body connecting the top surface (back surface of 10 – Figure 1) and the first end surface (left surface of 10 – Figure 1) is a third ridge, and a ridge of the laminated body connecting the top surface (back surface of 10 – Figure 1) and the second end surface (right surface of 10 – Figure 1) is a fourth ridge (Figure 1);
Chung does not disclose conditions of r3 < 50 µm and r4 < 50 µm are satisfied, when r3 is a curvature radius of the third ridge on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer, and r4 is a curvature radius of the fourth ridge on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer.
Kobayashi discloses conditions of r3 < 50 µm and r4 < 50 µm are satisfied, when r3 (Rs – Figure 3, Figure 4, ¶8) is a curvature radius of the third ridge on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer, and r4 (Rs – Figure 3, Figure 4, ¶8)is a curvature radius of the fourth ridge on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer (Table 1: Samples 6, 7, and 8; Note that the ridges having value Rs of Kobayashi are the corners of the dielectric layers shown in a cross-sectional view of lamination direction).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the rounded corners of a laminated body as described by Kobayashi to prevent the occurrences of chipping and cracking. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Publication 2013/0120899) in view of Mizuno (US Publication 2017/0162327) and in further view of Sasabayashi et al. (US Publication 2014/0211369).
In re claim 15, Chung in view of Mizuno discloses the method according to claim 14, as explained above. Chung does not disclose wherein the first external electrode includes a plating film directly covering the first exposed portion; and 
the second external electrode includes a plating film directly covering the second exposed portion.
Sasabayashi discloses a first and second external electrode (14, 15 – Figure 2, ¶23) including a plating film that is directly covering the exposed portions of internal electrodes (3, 4 – Figure 2, ¶20) (¶24). 
It would have been obvious to a person having ordinary in the art at the effective filing date of the invention to incorporate the plated external electrode layers as described by Sasabayashi to provide for an electronic component of smaller size. 

10.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Publication 2013/0120899) in view of Mizuno (US Publication 2017/0162327) and in further view of Choi et al. (US Publication 2014/0153154).
In re claim 16, Chung in view of Mizuno discloses the method according to claim 12, as explained above. Chung further discloses a ceramic chip having a length of 0.6 mm (Table 3, ¶116). Chung does not disclose wherein a condition of L1C < 20 µm is satisfied, when L1C is a dimension of the first end margin in the length direction in a central portion in the height direction of the first end margin on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer; 
a condition of L2C < 20 µm is satisfied, when L2C is a dimension of the second end margin in the length direction in a central portion in the height direction of the second end margin on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer; and 
Choi discloses a ratio of a length margin (Lm – Figure 5, ¶14) to the length of the ceramic element body (L – Figure 5, ¶14) is 0.03 (Table 1: Sample 2).
Therefore, the combination of Chung and Choi discloses a condition of L1C < 20 µm is satisfied, when L1C is a dimension of the first end margin in the length direction in a central portion in the height direction of the first end margin on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer; 
a condition of L2C < 20 µm is satisfied, when L2C is a dimension of the second end margin in the length direction in a central portion in the height direction of the second end margin on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to implement the margin dimensions as described by Choi to reduce the occurrence of cracks and short circuit defects. 
Chung in view of Choi does not disclose a condition of H1C < 20 µm is satisfied, when H1C is a dimension of the upper margin in the height direction in a central portion in the length direction of the upper margin on the plane that is parallel or substantially parallel to both the height direction and the length direction and that includes the center position of the inner layer. However, it is well-known in the art that extending the area of the internal electrode, and thus, reducing the dimension of the upper margin in the height direction, affects the overall capacitance of the device. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the margin dimension to balance between a device of desired capacitance, miniaturization, and mechanical durability, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848